DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 12/20/2021.
Claims 1-18 and 21-23 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the following reasons:
Claims 1 and 21 recite the limitation “the third portion forms a semi-circular curve between the first portion and the second portion” that is not supported by the originally filed disclosure.  The specification does not explicitly recites the third portion has a semi-circular curve.  Fig. 5C shows the third portion 502 as an arched, arc or curved portion but does not show with enough specificity to support “semi-circular”.  In other words, at best fig. 5C only supports the third portion as a curve or arch but not specifically “semi-circular” because the word “semi-circular” has specific definition that is not supported by the originally filed disclosure.
Claim 5 recites the limitation “the first hole having a substantially lemniscate shape” that is not supported by the originally filed disclosure.  The specification does not explicitly recites the first hole having a substantially lemniscate shape nor does figs. 6A-6D show enough specificity to support the word “lemniscate” to describe the claimed first hole.  It is noted that paragraph [0076] of the specification describes the shape of the stress relief section as an “infinity loop”.  It is advised that such explicit disclosure should be used to describe the claimed first hole instead of the word “lemniscate” that is not supported by the originally filed disclosure.
Claim 6 recites the limitation “elliptical shape” that is not supported by the originally filed disclosure because the phrase “elliptical shape” is not explicitly recited in the specification to describe the claimed second and third holes.  Therefore, the recitation of “elliptical shape” imports additional definition to describe the shape of the second and third holes that is not supported by the originally filed disclosure.
Claim 14 recites the limitation “wherein the first in-plane interconnect is coupled to the end-tab jumper via a first weld point and a second weld point” that is not supported by the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 9-13 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma et al. (US 2014/0230880) in view of Laaly et al. (US 4,860,509) and Nakajima et al. (JPH08298334 with provided machine English translation).
Addressing claim 1, 3 and 21-22, Sakuma discloses a module and a method for fabricating a solar power module, the module comprising:
	a flexible substrate [0017-0018] having a first surface (fig. 2); and
	a plurality of photovoltaic cells 20 coupled to the first surface (fig. 2), the plurality of photovoltaic cells forming a plurality of adjacent strings (10a-10f), wherein each string of the plurality of adjacent strings comprises a subset of plurality of photovoltaic cells 20 electrically coupled in series ([0027] electrodes of opposite polarities from adjacent photovoltaic cells within a string are connected together via the wiring member 31; therefore, the cells within the solar cell string are connected in series), wherein a first adjacent string 10a of the plurality of adjacent strings is electrically coupled to a first end tab 32a2 (figs. 1 and 4), wherein a first photovoltaic cell of the first adjacent string is electrically coupled to the first end tab 32a2 via a first in-plane interconnect (either the portion 32a1 in fig. 4 or the electrode 22 in fig. 2 corresponds to the claimed first in-plane interconnect for electrically coupling the photovoltaic solar cell of the solar cell string to the first end tab) wherein each photovoltaic solar cell of the plurality of photovoltaic solar cells has a first shape in a first plane approximately parallel with the first surface (figs. 1 and 2), wherein the first plane has a first axis (x-axis) and a second axis (y-axis) as shown in fig. 1, wherein a second adjacent string 10b of the plurality of adjacent strings is electrically coupled to a second end tab (portion 32a2 of the wiring 32a that is connected to the second adjacent string 10b shown in fig. 1), wherein the first end tab 32a and the second end tab 32a are coupled together via an end-tab jumper 32b (fig. 1), wherein the end-tab jumper includes a unitary structure (fig. 1 and [0038]) having a first portion (the portion overlapping the portion 32a2 of the first solar cell string 10a), a second portion (the portion overlapping the portion 32a of the second solar cell string 10b), and a third portion (the portion in gap between the adjacent solar cell strings shown in fig. 1), wherein the first and second portions are parallel with the flexible substrate (fig. 1).
Sakuma further discloses the wiring member 31 is flexible [0028].

Sakuma is silent regarding the module configured to be rollable and the third portion forms a semi-circular curve between the first portion and the second portion.
 
Laaly discloses a module configured to be rollable (col. 3 ln 13-col. 4 ln 12).  The module includes a plurality of solar cell strings encapsulated between a front sheet 14 and flexible substrate 10 and encapsulant 12 (figs. 2-3) similarly to that Sakuma.  The plurality of solar cell strings are interconnected with electrically conductive wiring (fig. 1) similarly to that of Sakuma.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the module of Sakuma with the solar cell materials, the front sheet, the substrate and the encapsulant materials disclosed by Laaly in order to provide a flexible module that can be rolled up for easy transportation and installation (Abstract, col. 3 ln 13 to col. 4 ln 12).

Nakajima discloses an interconnector 5 for photovoltaic cells comprising first and second portions that are parallel with the substrate and a third portion 6, located between the first and second portions, forming a semi-circular curve between the first and the second portion (fig. 11, paragraph [0051] of the translation document).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the end-tab jumper interconnector to have the semi-circular curve third portion between the first and second portions disclosed by Nakajima in order to provide stress relief for the end-tab jumper and prevent deterioration of the conductive adhesion of the end-tab jumper (Nakajima, [0041, 0051] and fig. 11).  

Addressing claim 2, Sakuma discloses in fig. 1 that each string of the plurality of adjacent strings is coupled to a corresponding end tab 32a.

Addressing claim 4, annotated fig. 1 below shows the claimed first pick-up tab, second pick-up tab, third end tab and fourth end tab in the claimed manner.  In the module of Sakuma, the second pick up tab includes the annotated wire in combination with the wiring 32b and 32a of the solar cell 20I of the solar cell string 10c.

    PNG
    media_image1.png
    346
    664
    media_image1.png
    Greyscale

Addressing claim 7, for the rejection of current claim, the electrode 22b is the claimed first in-lane interconnect and the plurality of electrodes 22a and 22b correspond to the claimed a plurality of in-plane interconnects.

Addressing claims 9-12, fig. 1 of Sakuma discloses the first adjacent string 10a includes a first subset of photovoltaic solar cells 20 of the plurality of photovoltaic solar cells, and therein each of the first subset of photovoltaic solar cells has a first orientation relative to the second axis (y-axis, the claim does not further recite when constitutes the claimed first orientation; therefore, the way in which the first subset of solar cells 20 in the first adjacent string 10a orient corresponds to the claimed first orientation).  Similarly to the orientation of the solar cells in the second adjacent string 10b corresponds to the claimed second orientation that is inverted from the first orientation relative to the second axis because the orientation of the polarity of the solar cells in the second adjacent string 10b is inverted of the orientation of the polarity of the solar cells in the first adjacent string 10a in order for the solar cell strings 10a and 10b to be connected in series.  The solar cell string 10c is the structural equivalence to the claimed third string of the plurality of adjacent strings having the third subset of photovoltaic solar cells with the first orientation relative to the second axis.

Addressing claim 13, fig. 3 of Sakuma shows the first shape is symmetrical along the second axis or the y-axis.

Addressing claim 23, fig. 1 of Sakuma shows electrically coupling the first adjacent string 10a to a third adjacent string 10c via the first end tab (32a of the string 10a) and a third end tab (32a at the x1 end of the string 10c) electrically coupled to the second adjacent string 10b (via the wiring 32b and the wiring 32a of the second string 10b).

Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma et al. (US 2014/0230880) in view of Laaly et al. (US 4,860,509) and Nakajima et al. (JPH08298334 with provided machine English translation) as applied to claims 1-4, 7, 9-13 and 21-23 above, and further in view of Inaba et al. (WO2017/188305 with the equivalent English translation provided by US2019/0140123).
Addressing claims 5 and 8, Sakuma, Laaly and Nakajima are silent regarding the first in-plane interconnect defines a first hole, the first hole having a substantially lemniscate shape.

Inaba discloses an in-plane interconnect 90 for interconnecting the backside of adjacent solar cells 3 and 5 (fig. 1); wherein, the in-plane interconnect defines a hole 9d that has a shape that is the structural equivalence to the claimed lemniscate shape (fig. 3).  Furthermore, Inaba discloses each in-plane interconnect 90 of the plurality of in-plane interconnects defines a hole 9d with a major axis (the lengthwise axis) and a minor axis (the widthwise axis) shown in fig. 3, wherein the plurality of in-plane interconnects 90 is arranged such that the major axis of each hole is parallel with a central axis (figs. 2-3 show the major axis of each hole 9d is parallel with a central axis, which is defined by the axis of the sections 15a and 15b).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the module of Sakuma with the in-plane interconnect having the lemniscate shaped holes disclosed by Inaba in order to limit occurrence of defective electrical connections between solar cells even when the solar module is expanded or contracted by changes in the temperature and has high durability (Inaba, [0010]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma et al. (US 2014/0230880) in view of Laaly et al. (US 4,860,509), Inaba et al. (WO2017/188305 with the equivalent English translation provided by US2019/0140123) and Nakajima et al. (JPH08298334 with provided machine English translation) as applied to claims 5 and 8 above, and further in view of Linderman et al. (US 8,636,198).
Addressing claim 6, Inaba discloses first 9a and second 9b electrodes for coupling to the corresponding electrodes in the adjacent solar cells 3 and 5 (figs. 3-4, [0058]).  The longitudinal length or the major axis of the electrodes 9a and 9b are parallel to one another and are parallel to the minor axis of the first hole 9d.

Inaba is silent regarding the claimed second and third holes having the major axes in the claimed configuration.

Linderman discloses interconnector 220 for connecting the backsides of adjacent solar cells 202 and 204 (fig. 1).  The interconnector 220 includes tabs 224 that are the analogous structures to the electrodes 9a and 9b of Inaba for making direct electrical connection to the corresponding conductive sections of the solar cells (fig. 10).  The tabs 224 include elliptical shape depressions or holes 402 whose major axis is parallel to the major axis of the tab (fig. 37); therefore, Linderman implicitly discloses the major axes of holes 402 for the tabs positioned on the solar cell 202 are parallel to the major axes of the holes 402 for the tabs positioned on the solar cell 204.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the electrodes 9a and 9b of the interconnector of Sakuma in view of Inaba with the elliptical holes disclosed by Linderman in order to ensure reliable connection between the interconnector and the corresponding conductive sections on the back surface of the solar cells with flat surface contact between the interconnector and the conductive sections of the solar cell (Inaba, col. 1 ln 56 – col. 2 ln 11).  In the modified interconnector of Sakuma in view of Inaba and Linderman, the major axis of the depression holes 402 on the electrodes 9a and 9b is parallel to the minor axis of the first hole 9d in the claimed manner.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma et al. (US 2014/0230880) in view of Laaly et al. (US 4,860,509) and Nakajima et al. (JPH08298334 with provided machine English translation) as applied to claims 1-4, 7, 9-13 and 21-23 above, and further in view of Kajimoto (US 6,315,575).
Addressing claims 14-15, Sakuma disclose the in-plane interconnect is coupled to the end-tab jumper via electrical connection to the end tab at one end and is coupled to the last solar cell in the solar cell string.

Sakuma, Laaly and Nakajima are silent regarding the claimed first, second, third and fourth weld points in the claimed manner.

Kajimoto discloses an interconnect for electrically connecting adjacent solar cells; wherein, the interconnect 1 includes a plurality of weld points 3 at one end and a plurality of weld points at the opposite end (fig. 2).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the in-plane interconnect of Sakuma with the plurality of weld points at opposite ends as disclosed by Kajimoto in order to increase the reliability of the connection portion of the interconnect to the corresponding conductive sections (Kajimoto, col. 2 ln 66 to col. 3 ln 3 and col. 4 ln 23-47).  In the modified interconnect of Sakuma in view of Kajimoto, the plurality of weld points 3 at the end that is coupled to the end tab includes the claimed first and second weld points and the plurality of weld points 3 at the opposite end that is coupled to the photovoltaic cell includes the claimed third and fourth weld points.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma et al. (US 2014/0230880) in view of Laaly et al. (US 4,860,509) and Nakajima et al. (JPH08298334 with provided machine English translation) as applied to claims 1-4, 7, 9-13 and 21-23 above, and further in view of Lasich (US 2015/0380588).
Addressing claims 16-18, Sakuma, Laaly and Nakajima are silent regarding the limitations of current claims.

Lasich discloses a photovoltaic module comprises bypass diode 53 attached to the back surface of each of the photovoltaic cell 7 within the photovoltaic cell strings (figs. 10-11).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the module of Sakuma with the bypass diode attached to the back surface of each of the photovoltaic cell as disclosed by Lasich in order to allow the module to continue functioning in the event that there is a failure of one or more than one of the photovoltaic cells in the module (Lasich, [0040]).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        01/10/2022